Appeal Dismissed and Memorandum Opinion filed February 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00856-CV

            APACHE COMMODITIES GROUP, INC., Appellant

                                        V.
              ACCUWORX ENVIRONMENTAL INC., Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-59403

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 24, 2020. The notice of
appeal was filed December 22, 2020. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On January 28, 2021, this court ordered appellant to pay the appellate filing
fee on or before February 8, 2021, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot and Hassan.




                                         2